Citation Nr: 0301789	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  00-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for left 
knee disability.

2.  Entitlement to an increased (compensable) rating for 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel





INTRODUCTION

The veteran had active military service from November 1983 to 
November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
subjective complaints of pain and by extension limited to 5 
degrees and flexion limited to 120 degrees, but not by any 
objective evidence of pain, weakness, excess fatigability, 
incoordination or significant functional limitation, or by 
any subluxation or instability.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and by flexion limited to 120 
degrees, but not by any objective evidence of pain, weakness, 
excess fatigability, incoordination or significant functional 
limitation, or by any subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2002).


2.  The criteria for a compensable evaluation for right knee 
disability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.41, 
4.42, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claims.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in denying entitlement to 
compensable ratings for the veteran's left and right knee 
disabilities, considered these claims on the merits.  
Moreover, after review of the record, the Board concludes 
that VA's duties under both the VCAA and the new regulations 
have been fulfilled.

The record reflects that the veteran was provided later in 
December 1999 with notice of the December 1999 rating 
decision from which the current appeal originates.  He was 
provided a statement of the case in January 2000 which 
notified him of the issues addressed, the evidence 
considered, the adjudicative actions taken, the decisions 
reached, the pertinent law and regulations, and the reasons 
and bases for the decisions.  The veteran thereafter 
perfected his appeal of these issues.  In a May 2001 
supplemental statement of the case, the veteran was provided 
with the text of the laws implementing the VCAA, and was 
specifically advised that he could request that VA attempt to 
obtain any additional information or evidence on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran, through his representative 
in January 2002, requested a hearing before a hearing officer 
at the RO.  In February 2002, the veteran, again through his 
representative, asked to postpone his requested hearing 
"pending additional medical evidence"; no such evidence was 
thereafter received, and no further communication from the 
veteran or his representative has been received concerning 
any further desire for a hearing.  The Board, by 
correspondence dated in October 2002, requested that the 
veteran clarify whether he still desired a hearing, and 
advised him that if he did not respond within thirty days of 
the correspondence, the Board would assume that he no longer 
desired a hearing in connection with his claims; no response 
to the Board's correspondence has been received from the 
veteran or his representative.  The Board consequently finds 
that the veteran no longer desires a hearing before a hearing 
officer at the RO.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed, and that the veteran is aware, through 
the May 2001 supplemental statement of the case, of which 
evidence would be obtained by him and which evidence would be 
retrieved by VA.  The Board concludes that the statement of 
the case and supplemental statements of the case informed the 
veteran of the information and evidence needed to 
substantiate his claims.  It is clear from submissions by and 
on behalf of the veteran that he is conversant with the legal 
requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran or suggested by the record 
were obtained by the RO.  Moreover, the veteran was afforded 
a VA examination of his disabilities in August 1999.  The 
Board notes that the veteran and his representative have 
challenged the adequacy of the August 1999 examination 
report, and that the representative has requested that VA 
schedule the veteran for a more contemporaneous examination.  
With respect to the adequacy of the August 1999 examination 
report, the veteran and his representative contend that the 
examiner failed to adequately assess the extent of the 
veteran's functional loss in light of the factors listed in 
38 C.F.R. §§ 4.40 and 4.45.  The Board points out, however, 
that the examiner did consider the veteran's complaints 
involving the relevant factors identified in 38 C.F.R. 
§§ 4.40 and 4.45, but he concluded that no functional 
limitation was present.  In the Board's opinion, the August 
1999 examination report is adequate for the purposes of 
adjudicating the veteran's claims.

With respect to the representative's contention that another 
examination should be scheduled simply because the last 
examination was performed in August 1999, the Board notes 
that neither the veteran nor his representative has suggested 
that the veteran's disabilities have worsened in severity 
since the August 1999 examination.  Since the Board finds 
that the August 1999 examination report otherwise provides 
adequate evidence with which to adjudicate the veteran's 
claims, the Board concludes that further examination of the 
veteran is not warranted.  Compare Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
veteran's claims.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected left and right knee disabilities.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the evidence of record is 
not adequate for rating purposes.

As noted in the Introduction, the veteran's service ended in 
November 1987.  Service connection for left and right knee 
disabilities was granted in February 1988; both disabilities 
were evaluated as noncompensably disabling.  These 
evaluations have remained in effect since that time.

The report of a December 1987 VA examination of the veteran 
notes that he underwent a left arthroscopy with lateral 
release shortly before his discharge from service.  On 
physical examination he exhibited a normal gait and was able 
to completely squat.  Both patellae tracked laterally and 
hypermobility of the left patella was present.  Mild effusion 
was present but no instability was identified.  The veteran 
was able to extend his left knee to 0 degrees and to flex the 
knee to 145 degrees.  He was able to extend his right knee to 
0 degrees and to flex the knee to 138 degrees.  X-ray studies 
of the knees were unremarkable and the veteran was diagnosed 
with recurrent dislocation of both patellae.

On file are VA treatment records for May 1998 to January 1999 
which contain the reports of X-ray studies of the knees dated 
in May 1998 showing the presence of intact osseous structures 
and unremarkable joint relationships.  

In a February 1999 statement, the veteran requested an 
increased rating for his left and right knee disabilities.

The veteran was afforded a VA examination in August 1999, at 
which time he reported working as a pipe fixer for the past 
five years.  He complained of mild constant aching pain over 
the left knee, as well as moderate right knee pain.  He 
indicated that his bilateral knee pain was aggravated by 
traversing stairs and climbing ladders.  The veteran reported 
that he used a right knee brace, but he denied using canes, 
corrective shoes or crutches.  He indicated that his knee 
disabilities affected his job, but he denied missing any time 
from work on account of those disabilities.  He also reported 
that his knee disabilities interfered with his daily 
activities, inasmuch as he no longer mowed the lawn or 
participated in recreational sports.  On physical 
examination, the veteran was able to extend his right knee to 
0 degrees and to flex the knee to 120 degrees.  No abnormal 
swelling, effusion or joint line tenderness was evident, and 
the knee was stable and strong.  The examiner noted that the 
veteran reported pain when his right patella was moved from 
side to side, but the examiner saw no objective evidence of 
pain; the examiner noted the absence of any direct tenderness 
over the patella tendon.  The veteran was able to extend the 
left knee to 5 degrees and to flex the knee to 120 degrees.  
No swelling, effusion or joint line tenderness was evident, 
and the knee was stable and strong.  The veteran's gait was 
described as normal, and he was able to walk on his heels and 
toes, although he experienced difficulty with standing on the 
right leg for prolonged periods.  The examiner concluded that 
the veteran exhibited no functional limitation of his knees.  
X-ray studies of the knees were unremarkable, and the 
examiner diagnosed patellofemoral dysfunction of the right 
knee; and normal left knee.

On file are records from the Social Security Administration 
(SSA), received in April 2001 but which contain medical 
records dating to January 1990.  The records show that the 
veteran was considered disabled by SSA pursuant to a January 
1993 decision by an administrative law judge; that judge 
determined that the veteran was disabled secondary to his 
left knee disability, as well as on account of psychiatric 
and right shoulder disorders.  A September 1996 determination 
by the SSA concluded that the veteran remained disabled for 
SSA purposes on account of his psychiatric and right shoulder 
disorders; no mention was made of his left knee disorder.  
The medical records associated with the veteran's SSA claim 
show that he underwent a diagnostic arthroscopy to rule out a 
lateral meniscal tear of the left knee in August 1991; the 
procedure revealed the presence of a hypertrophic fat pad, 
which was debrided, but no other abnormalities were 
identified.  A March 1992 follow up note indicates that the 
veteran exhibited left knee extension to 0 degrees and 
flexion to 140 degrees, with no effusion or joint line 
tenderness; he did exhibit minimal tenderness along the 
biceps tendon, and the treating physician anticipated that 
the veteran would be able to return to work within six weeks.  
At an August 1996 evaluation, the veteran reported working as 
a pipefitter trainee, and indicated that he experienced some 
left knee popping and clicking, as well as occasional 
locking.  He also reported a loose patella.  Physical 
examination of the left knee disclosed that he was able to 
extend the knee to 0 degrees and to flex the knee to 120 
degrees, and pain was evident when flexing the knee more than 
100 degrees.  The veteran was able to extend his right knee 
to 0 degrees and to flex the knee to 140 degrees.  The 
presence of mild left knee swelling was noted, and pain to 
palpation was evident.  Strength of the lower extremities was 
5/5.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002).

In determining the degree of limitation of motion, it is 
necessary to consider the provisions of 38 C.F.R. § 4.40 
relating to lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups.  Likewise, the 
provisions of 38 C.F.R. § 4.45 concerning weakened movement, 
excess fatigability, and incoordination must be considered, 
along with the provisions of 38 C.F.R. § 4.10 regarding the 
effects of the disability on the veteran's ordinary activity.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of 
the semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, a 10 percent 
evaluation is warranted for removal of semilunar cartilage 
that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2002).

A 10 percent evaluation is warranted for slight recurrent 
subluxation or lateral instability.  A 20 percent rating is 
warranted for moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is appropriate for 
severe subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2002).

A noncompensable rating may be assigned for limitation of 
flexion of the leg to 60 degrees.  A 10 percent rating may be 
assigned for limitation of flexion of the leg to 45 degrees, 
a 20 percent rating is warranted for limitation of flexion of 
the leg to 30 degrees, and a 30 percent evaluation is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2002).  

A noncompensable rating is warranted for limitation of 
extension of the leg to 5 degrees.  A 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, and 
a 30 percent rating is warranted for limitation of extension 
of the leg to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2002).

I.  Left knee

The RO rated the veteran's left knee disability as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Review of the record discloses that on VA examination in 
August 1999 the veteran was able to extend his left knee to 5 
degrees and to flex the knee to 120 degrees.  Under 
Diagnostic Codes 5260 and 5261, to warrant a compensable 
rating based on limitation of motion, there must be 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  Thus, the veteran does not meet the 
criteria for a compensable evaluation under these diagnostic 
codes.  

The veteran, for his part, however, did report that he 
experiences a mild constant aching over his left knee, as 
well as flare ups and fatigability with use.  The VA 
examiner, on the other hand found no evidence of left knee 
tenderness or swelling, and described the knee as strong and 
stable.  X-ray studies of the left knee also were 
unremarkable for any pathology.  Further, although the 
examiner considered the veteran's complaints, including with 
respect to the impact of his disability on daily activities, 
it was concluded that the veteran's left knee was clinically 
normal, with no associated functional limitation.  Thus, the 
veteran's subjective complaints do not appear to have been 
corroborated on examination.  

In this regard, the Board recognizes that the veteran 
exhibited mild swelling and left knee pain with flexion 
greater than 100 degrees in 1996, but points out that there 
is no medical evidence on file since that time documenting 
any further left knee problems.  In essence, the current 
medical evidence shows that the veteran still retains a 
substantial level of left knee motion, and that the loss of 
motion does not in any event amount to a compensable level of 
disability under Diagnostic Codes 5260 or 5261.  Given the 
above evidence showing substantially full range of left knee 
motion and the absence of objective findings of pain, 
weakness, excess fatigability or incoordination, or any other 
functional impairment associated with the left knee 
disability, the Board finds that a compensable rating under 
the limitation of motion codes is not warranted.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that despite a prior history of 
recurrent patellar dislocation, the veteran's left knee was 
described as strong and stable on VA examination in August 
1999, and there is otherwise no recent evidence of 
subluxation or instability associated with the knee.  A 
compensable evaluation under Diagnostic Code 5257, which 
requires at least slight recurrent subluxation or lateral 
instability, is therefore not warranted. 

The Board also notes that there is no evidence, including on 
X-ray examination, showing that the veteran's semilunar 
cartilage has been removed, or that the semilunar cartilage 
is dislocated, and the veteran did not report any left knee 
locking at his August 1999 VA examination or demonstrate any 
effusion into the joint.  A compensable rating is therefore 
not warranted under Diagnostic Codes 5258 or 5259.

Finally, the Board notes that the provisions of VA General 
Counsel opinion 23-97 (VAOPGCPREC 23-97) are not for 
application.  That opinion provides that a claimant who has 
arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  See also VAOPGCPREC 9-98.  While the veteran 
has some limitation of knee motion, the evidence does not 
show that he has either left knee instability or left knee 
arthritis.

In sum, the record reflects that the veteran retains a 
substantial, and noncompensable, level of left knee motion, 
without any objective evidence of pain, weakness, excess 
fatigability or incoordination, or any other functional 
limitation, and without any recurrent subluxation or lateral 
instability.  Accordingly, a compensable evaluation for the 
veteran's left knee disability is denied.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The Board notes that while the veteran was 
determined to be disabled for SSA purposes in January 1993, 
based in part on his left knee disability, he thereafter 
secured a pipe fitting job in 1996, and continues to work in 
the same field.  Moreover, when the SSA determined in 
September 1996 that the veteran remained disabled for that 
agency's purposes, the primary and secondary diagnoses on 
which this determination was based consisted of psychiatric 
and right shoulder disorders, with no reference to the 
veteran's left knee.  In any event, the Board points out that 
while the SSA determinations and the records associated 
therewith are evidence to be considered, VA is not bound by 
the laws or regulations governing the determination of 
disability in claims before the SSA.  

Moreover, as noted above, the veteran is currently employed, 
and while he contends that his left knee disability affects 
his employment, he admits that he has not missed any work on 
account of his left knee.  Nor has he explained how his left 
knee has impacted his employment or adduced any evidence 
suggesting that the disability has adversely impacted his 
employment.  In short, there is no evidence on file 
indicating that his disability has interfered with his 
employment to a degree greater than that contemplated by the 
regular schedular standards.

In addition, the current evidence of record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, or indicate that the manifestations of 
the disability are unusual or exceptional.  Rather, the 
evidence shows that the manifestations of the disability are 
those contemplated by the schedular criteria.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




II.  Right knee

The RO has evaluated the veteran's right knee disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5259.  As noted 
previously, Diagnostic Code 5259 provides for a 10 percent 
evaluation for removal of semilunar cartilage that is 
symptomatic.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992). 

After carefully reviewing the record, the Board finds that 
the veteran's right knee disability is most appropriately 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, since 
the primary symptom associated with this disability is 
limitation of flexion.  Moreover, the Board points out that 
there is no indication that the veteran's semilunar cartilage 
has been removed, or even that he has ever undergone surgery 
on his right knee, and X-ray studies have not suggested the 
presence of any articular pathology.  

Review of the record discloses that on VA examination in 
August 1999 the veteran was able to fully extend his right 
knee, and to flex the knee to 120 degrees.  As noted 
previously, under Diagnostic Codes 5260 and 5261, to warrant 
a compensable rating based on limitation of motion, there 
must be limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  While the veteran reports that he 
experiences moderate right knee pain, as well as flare ups 
and fatigability with use, the examiner found no evidence of 
right knee tenderness or swelling.  The Board notes in this 
regard that while the examiner reported that the veteran 
complained of pain when his right patella was moved from side 
to side, the examiner in essence was unable to clinically 
corroborate the veteran's complaints, noting that there was 
no direct tenderness over the patella tendon, or any joint 
line tenderness.  In addition, while the veteran reports that 
he uses a knee brace, the examiner described the knee as 
strong and stable on physical examination, and described the 
veteran's gait as normal.  The Board again points out that X-
ray studies of the right knee have been unremarkable for any 
pertinent abnormalities.  

In any event, as with the left knee, the examiner considered 
the veteran's complaints, including the reported impact on 
his daily activities, but concluded that the veteran's 
exhibited no functional limitation of the right knee.  In 
short, the medical evidence shows that the veteran retains a 
substantially full level of right knee motion, and that the 
current limitation of right knee motion experienced does not 
in any event amount to a compensable level of disability 
under Diagnostic Codes 5260 or 5261.  Given the above 
evidence showing substantial remaining range of right knee 
motion and the absence of objective findings of pain, 
weakness, excess fatigability or incoordination, or any 
functional limitation associated with the right knee 
disability, the Board finds that a compensable rating under 
the limitation of motion codes is not warranted.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board also notes that despite recording the veteran's 
contention that he used a knee brace, and although he 
diagnosed the veteran with patellofemoral dysfunction of the 
right knee, the August 1999 examiner described the right knee 
as strong and stable, and there is otherwise no evidence of 
right knee subluxation or instability.  A compensable 
evaluation under Diagnostic Code 5257 is therefore not 
warranted. 

As previously noted, there is no evidence showing that the 
veteran's semilunar cartilage has been removed, or even 
dislocated, and the veteran did not report any right knee 
locking or demonstrate any effusion into the joint at his 
August 1999 examination or at any recent time.  A compensable 
rating is therefore not warranted under Diagnostic Codes 5258 
or 5259.

Finally, the Board notes that the provisions of VAOPGCPREC 
23-97 or VAOPGCPREC 9-98 are not for application.  As with 
the left knee, while the veteran exhibits some limitation of 
knee motion, the evidence does not show that he has either 
right knee instability or right knee arthritis.

In short, the veteran retains substantial, and 
noncompensable, range of right knee motion, without any 
objective evidence of pain, weakness, excess fatigability or 
incoordination, or any functional limitation, and without any 
recurrent subluxation or lateral instability.  A compensable 
evaluation for the veteran's right knee disability is 
therefore denied.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Board points out, however, that while the veteran 
contends that his disability interferes with his employment, 
he nevertheless is working, and admits that he has not missed 
work on account of his knee.  He has not explained how his 
right knee has impacted his employment or adduced any 
evidence suggesting that the disability has adversely 
impacted his employment.  In addition, the current evidence 
of record does not reflect frequent periods of 
hospitalization because of the service-connected disability, 
or indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an increased (compensable) rating for left 
knee disability is denied.

Entitlement to an increased (compensable) rating for right 
knee disability is denied.

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

